DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Hutsell et al. (US 7,647,467).
In regards to claim 1, Han teaches a memory device that performs a training operation and a normal operation, the memory device comprising:
a memory cell array including a plurality of non-volatile memory cells that store data under the control of a memory controller that controls the memory device (“In particular, in some embodiments, the memory read training method of the present invention is implemented in NOR Flash memory devices and especially in SPI NOR Flash memory devices or other types of serial flash devices.”, paragraph 0013; See figure 3);
a page buffer configured to temporarily store data read from the memory cell array or data to be stored into the memory cell array (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023);
a training buffer configured to access training data used by the training operation controller during the training operation from the page buffer (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023) and to maintain the training data after the training operation is completed (“No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030); and
a normal operation controller configured to perform the normal operation under control of the memory controller, after the training operation is completed (“As thus configured, the memory device 80 performs normal memory operation by receiving commands and addresses to read data from and write data to the memory cell array 82.”, paragraph 0025), 
wherein the training operation controller performs the training operation on the page buffer and resets the page buffer when the training operation is completed (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023), and
wherein the normal operation controller outputs the training data maintained in the training buffer to the memory controller according to a request of the memory controller (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Han fails to teach a training operation controller configured to perform the training operation with the memory controller, when power is supplied to the memory device;
the training buffer configured to receive training data; and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed.
Cha teaches a training operation controller configured to perform the training operation with the memory controller (“In operation S130, hardware training is performed on working memory 200. The hardware training may be, for example, an operation of setting memory controller 120 with an initial value parameter that is previously defined in working memory 200.”, paragraph 0066), when power is supplied to the memory device (“In operation S110, electronic device 10 is booted up. For example, a power switch of electronic device 10 may be turned on, or a booting operation thereof may be performed when an initialization operation is performed by a hardware reset.”, paragraph 0064); and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073)
in order to obtain “minimum reliability for an access to working memory” (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha to include a training operation controller configured to perform the training operation with the memory controller, when power is supplied to the memory device; and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed
in order to obtain “minimum reliability for an access to working memory” (id.).
Han in view of Cha fails to teach the training buffer configured to receive training data.  Hutsell teaches the training buffer configured to receive training data (“Training mode registers 430 are configured to temporarily store training values and patterns used to tune the interface parameters between memory controller 210 and graphics memory 124. To ‘stress test’ the interface between memory controller 210 and graphics memory 124, patterns may be programmed that maximally stress the interface. In one embodiment, a training pattern is loaded into training mode registers 430 as 16 registers of 16 bits each, driving a 64-bit wide memory interface.”, Col. 7, lines 3-11) in order to test for different types of problems (Col. 7, lines 16-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha and Hutsell to include the training buffer configured to receive training data in order to test for different types of problems (id.).
In regards to claim 2, Cha further teaches that the training data includes synchronization data received from the memory controller to synchronize a period signal and a data signal during the training operation, and normal data received from the memory controller during the normal operation (“To secure the reliability of data, there is a need to optimize a reference voltage or clock timing of data or signals transferred through an interface between the AP and the working memory. The optimizing of the clock timing means optimal synchronization between a clock signal (or a strobe signal) and data. The reference voltage provides a criterion for determining a logical value of data.”, paragraph 0004).
In regards to claim 6, Han further teaches that the training operation includes one of a duty cycle correction (DCC) training operation, a read training operation, and a write training operation (“A memory device implements a memory read training method using a dedicated read command to retrieve training data from a register for performing memory read training while the memory device remains operating in the normal operation mode.”, abstract).
In regards to claim 12, Han teaches a method of operating a memory device including a memory cell array that performs a training operation and a normal operation following the training operation, the method comprising: 
performing the training operation on a page buffer that temporarily stores data read from the memory cell array or data to be stored into the memory cell array (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023);
storing the training data temporarily stored in the page buffer during the training operation (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023); 
resetting the page buffer, when the training is completed (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023);
maintaining the training data in the training buffer after the training operation is completed (“No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030); and
outputting the training data maintained in the training buffer to the memory controller according to a request of the memory controller (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Han fails to teach performing the training operation in response to a training command received from a memory controller that controls the memory device, using training data provided from the memory controller, when power is supplied to the memory device; 
storing the training data into a training buffer; 
performing a cell operation on the memory cell array; and 
outputting the training data while performing the cell operation.
Cha teaches performing the training operation in response to a training command received from a memory controller that controls the memory device (“In operation S130, hardware training is performed on working memory 200. The hardware training may be, for example, an operation of setting memory controller 120 with an initial value parameter that is previously defined in working memory 200.”, paragraph 0066), using training data provided from the memory controller (“In operation S143, host 100 loads the training code TC and training data TD to working memory 200 while the channel interleaving is released or deactivated. Host 100 loads the training code TC to a first memory area corresponding to a first channel. Host 100 writes the training data TD in a second memory area corresponding to a second channel.”, paragraph 0072), when power is supplied to the memory device (“In operation S110, electronic device 10 is booted up. For example, a power switch of electronic device 10 may be turned on, or a booting operation thereof may be performed when an initialization operation is performed by a hardware reset.”, paragraph 0064); 
performing a cell operation on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training.”, paragraph 0073); and 
outputting the training data while performing the cell operation (“As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073)
in order to obtain “minimum reliability for an access to working memory” (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha to include performing the training operation in response to a training command received from a memory controller that controls the memory device, using training data provided from the memory controller, when power is supplied to the memory device; 
performing a cell operation on the memory cell array; and 
outputting the training data while performing the cell operation
in order to obtain “minimum reliability for an access to working memory” (id.).
Han in view of Cha fails to teach storing the training data into a training buffer.  Hutsell teaches storing the training data into a training buffer (“Training mode registers 430 are configured to temporarily store training values and patterns used to tune the interface parameters between memory controller 210 and graphics memory 124. To ‘stress test’ the interface between memory controller 210 and graphics memory 124, patterns may be programmed that maximally stress the interface. In one embodiment, a training pattern is loaded into training mode registers 430 as 16 registers of 16 bits each, driving a 64-bit wide memory interface.”, Col. 7, lines 3-11) in order to test for different types of problems (Col. 7, lines 16-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha and Hutsell to include storing the training data into a training buffer in order to test for different types of problems (id.).
In regards to claim 16, Han further teaches that the training operation includes one of a duty cycle correction (DCC) training operation, a read training operation, and a write training operation (“A memory device implements a memory read training method using a dedicated read command to retrieve training data from a register for performing memory read training while the memory device remains operating in the normal operation mode.”, abstract).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Intel et al. (Open NAND Flash Interface Specification).
In regards to claim 4, Cha further teaches that the normal operation controller outputs the training data to the memory controller during a period in which the cell operation is performed on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).  Han further teaches that the training data is maintained in the training buffer (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030).  Han in view of Cha and Hutsell fails to teach that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array.  Intel teaches that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array (“Thus, R/B_n reflects whether any LUN is busy on a particular NAND Target.”, page 61, paragraph 2) in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (page 1, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Intel such that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (id.).
In regards to claim 14, Cha further teaches that outputting the training data to the memory controller comprises outputting the training data to the controller during a period in which the cell operation is performed on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).  Han further teaches that the training data is maintained in the training buffer (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030).  Han in view of Cha and Hutsell fails to teach that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array.  Intel teaches that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array (“Thus, R/B_n reflects whether any LUN is busy on a particular NAND Target.”, page 61, paragraph 2) in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (page 1, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Intel such that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (id.).

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Digital Computer Basics.
In regards to claim 7, Han further teaches the training buffer stores the training data (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022).  Han in view of Cha and Hutsell fails to teach that the training buffer stores the training data until the power supplied to the memory device is turned off.  Digital Computer Basics teaches that the buffer stores the data until the power supplied to the memory device is turned off (“This chapter describes how bistable elements such as flip-flops, magnetic cores, etc., may be configured to form registers used for storing and indicating numerical quantities.”, page 17, paragraph 1; “The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hang with Cha, Hutsell, and Digital Computer Basics such that the training buffer stores the training data until the power supplied to the memory device is turned off because it can be easily read and written with conventional digital logic.
In regards to claim 8, Digital Computer Basics further teaches that the training buffer is a volatile memory (“The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).
In regards to claim 17, Han further teaches the training buffer stores the training data (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022).  Han in view of Cha and Hutsell fails to teach that the training buffer stores the training data until the power supplied to the memory device is turned off.  Digital Computer Basics teaches that the buffer stores the data until the power supplied to the memory device is turned off (“This chapter describes how bistable elements such as flip-flops, magnetic cores, etc., may be configured to form registers used for storing and indicating numerical quantities.”, page 17, paragraph 1; “The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hang with Cha, Hutsell, and Digital Computer Basics such that the training buffer stores the training data until the power supplied to the memory device is turned off because it can be easily read and written with conventional digital logic.

Claims 10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Porterfield (US 2009/019323).
In regards to claim 10, Han in view of Cha and Hutsell teaches claim 1.  Han in view of Cha and Hutsell fails to teach that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device.  Porterfield teaches that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device (Table 16 shows how training sequence TS3 includes the Device ID).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Porterfield such that that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device in order to determine whether to forward the packet to another memory device.
In regards to claim 19, Han in view of Cha and Hutsell teaches claim 12.  Han in view of Cha and Hutsell fails to teach that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device.  Porterfield teaches that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device (Table 16 shows how training sequence TS3 includes the Device ID).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Porterfield such that that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device in order to determine whether to forward the packet to another memory device.

Allowable Subject Matter
Claims 9, 11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 8, filed 23 August 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments, see pages 9-21, filed 23 August 2022, with respect to the obviousness rejections have been fully considered, but they are not persuasive.
In response to the argument regarding Cha, paragraph 0073 of Cha plainly states that the training code is executed at the same time training is performed on the second memory area.  Paragraph 0073 also implies that executing the training code includes fetching the training code from the first memory area.  Thus, one of ordinary skill would recognize that Cha teaches that training is performed on the second memory area, i.e. outputs training data to the memory controller, while fetching training code from the first memory area, i.e. performing a cell operation on the memory cell array.
In response to the argument regarding Han, one of ordinary skill would recognize that Han’s latch 88 is reset after training is completed because it is also used for reading data from memory cell array 82.  The Examiner is relying on Hutsell for teaching transferring training data to a training buffer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        3 October 2022